Citation Nr: 9909307	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  95-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1993 rating decision of the RO.  

In March 1997, the Board remanded this case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is shown to have been treated for anxiety-
related manifestations in service.  

3.  The veteran's currently demonstrated schizoaffective 
disorder is shown to have had its likely clinical onset 
during service.  





CONCLUSION OF LAW

The veteran's current disability manifested as a 
schizoaffective disorder is due to disease which was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for 
psychoses is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran contends that she suffers from a psychiatric 
disorder which began in service.  She testified at a hearing 
in June 1996, that she initially began to experience symptoms 
of paranoia and depression in approximately September 1976.  
She stated that, at the time, she was responsible for 
interpreting tapes from Russian into English and experienced 
great difficulty tolerating the static from the radio.  As a 
result, she said that she felt very "jittery," as if she 
wanted to "jump out" of her skin.  She stated that she then 
began to be unable to concentrate and felt sluggish all the 
time.  According to the veteran, she would go to class and 
then go right home and stay in bed.  

The veteran further testified that she described these 
nervous feelings to a doctor in 1977, which ultimately led to 
her being transferred to hospital at Lackland Air Force Base.  
She explained that, after being told by several physicians 
that they were unable to identify anything wrong, she 
discontinued attempts to obtain treatment in service, 
thinking that possibly her feelings were normal to everybody, 
as she had been told.  She noted that after she gave up on 
treatment, she began to experience mood swings; feelings of 
elation and sluggishness sometimes in the span of one day.  
She testified that, following her discharge from service, she 
initially sought treatment in 1980 from a general 
practitioner, but that records of this treatment had been 
destroyed.  She further indicated that, since 1982, she has 
been consistently receiving treatment at the Richmond 
Community Health Program.  

A careful review of the veteran's service medical records 
shows that the veteran initially complained of having 
problems with her "nerves" in August 1976.  Subsequently, 
in early November 1976, she was diagnosed as having anxiety-
related bowel syndrome.  Shortly thereafter, the veteran 
expressed a desire to be discharged from the Air Force and 
she was diagnosed as having situational anxiety.  A diagnosis 
of situational anxiety was repeated in March 1977.  

The veteran submitted several lay statements in support of 
her claim attesting to the transformation in the veteran's 
mental health which took place while she was in the service.  
It was noted in the letters that prior to service, the 
veteran was outgoing and energetic, but that after her 
discharge she appeared paranoid and listless.  

The veteran was afforded a VA examination in May 1998 and was 
diagnosed as having schizoaffective disorder.  The examining 
physician noted that "[i]t would appear as per her medical 
records through the Air Force that she did try to get some 
type of treatment at that time, though it [might] be that her 
schizoaffective disorder was in the very early stages and 
could not be correctly identified or diagnosed."  The 
physician stated that it was apparent, however, that, during 
her time in the Air Force, her abilities began to decrease in 
terms of her level of functioning due to symptoms including 
depression, amotivation, and some early signs of delusional 
thoughts, to the extent that she was unable to continue 
working as a linguist, transferred to supply, and then 
eventually left the Air Force.  

The VA examiner further noted that, since that time, the 
veteran had been unable to support herself or function 
independently and had continued to experience active symptoms 
resulting in psychiatric hospitalization, ongoing treatment 
efforts and current disability.  

Based on a review of the evidence as a whole, the Board finds 
that the preponderance of the evidence supports the veteran's 
claim of service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder.  The Board 
notes significantly that the VA examining physician 
specifically attributed the veteran's inservice symptoms to 
early manifestations of her current psychiatric disability.  

Thus, the Board finds that service connection for an acquired 
psychiatric disability manifested as a schizoaffective 
disorder is warranted.  




ORDER

Service connection for a schizoaffective disorder is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


